DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, i.e. claims 4-8, in the reply filed on December 9, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12-13 & 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 & 17-18 recites the limitation "the nose."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 4-9, 12-13 & 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feldman (US 2012/0232618).
Feldman discloses;
1. A rhinitis therapeutic device comprising {e.g., [0010] &  (Figs 2-3)}: a power source (e.g., via the disclosed battery 502); a main body (e.g., via the disclosed casing 204) configured to accommodate the power source; a pair of insertion rods (e.g., via the disclosed probes 202ab) coupled to the body and configured to be inserted into the nose for therapy; at least one sensing light source (e.g., via the disclosed LEDs 504); at least one light receiver, at least one therapeutic light source formed in the pair of insertion rods (e.g., via the disclosed light contact 506b); and a controller (e.g., via the disclosed circuit means that activates/deactivates the LEDs) accommodated in the main body to be coupled to the power source, the at least one sensing light source, the at least one light receiver, and the at least therapeutic light source, the at least one sensing light source is formed on an inner surface of a first one of the pair of insertion rods, and the at least one light receiver is formed on an inner surface of a second one of the pair of insertion rods, to correspond to the at least one sensing light source to receive light from the sensing light source (e.g., see Fig 5), and the controller controls the sensing light source to emit light when the power source is on, and controls the at least one therapeutic light source to emit light when the power is on and an amount of light detected by the light receiver is less than or equal to a predetermined reference light amount {e.g., [0010], [0027]-[0035] & (Figs 2-3 & 5)}.

2. The rhinitis therapeutic device of claim 1, wherein the at least one therapeutic light source includes at least one laser diode (e.g., via the disclosed LEDs 504, 0031]).


4. The rhinitis therapeutic device of claim 2, wherein the sensing light source outputs light with a predetermined first light intensity when the amount of light detected by the light receiver is less than or equal to the reference light amount and outputs light with a predetermined light intensity when the amount of light detected by the light receiver is larger than the reference light amount, and the first light intensity is lower than the second light intensity (e.g., [0035]-[0036]).

5. The rhinitis therapeutic device of claim 4, further comprising a power switch for turning the power source on/off (e.g., via the disclosed micro-switch 506a)

6. The rhinitis therapeutic device of claim 4, further comprising a communication module, wherein a signal for turning on/off the power source is received from an external device through the communication module, and is transmitted to the controller {e.g., [0010] & [0027]).

7. The rhinitis therapeutic device of claim 4, further comprising a power indicator formed at a side of the main body opposite to a side at which the pair of insertion rods are formed, wherein the power indicator includes a plurality of LED display elements, and wherein the controller controls the LED display elements to emit light continuously or in a predetermined pattern when the power is on (e.g., see Fig 2 at the disclosed opposite side-wing 206a, [0028]).

8. The rhinitis therapeutic device of claim 4, wherein light output from the sensing light source is emitted in an extended form obliquely and/or in a direction that is substantially perpendicular to a longitudinal direction of the pair of insertion rods (e.g., see Fig 11).



 12. The rhinitis therapeutic device of claim 10, further comprising: at least one sensing light source formed on an inner surface of a first one of the pair of insertion rods; and at least one light receiver formed on the inner surface of a second one of the pair of insertion rods to receive light from the sensing light source, wherein the controller controls the sensing light source to emit light when the power switch is on, and controls the therapeutic light source when the power switch is on, a reference time has elapsed, and an amount of light detected by the at least one light receiver is less than or equal to a predetermined reference light amount (e.g., [0035]-[0036]).

13. The rhinitis therapeutic device of claim 12, wherein the controller controls the sensing light source to output light with a predetermined first light intensity when a reference time has not elapsed after the power switch is turned on, an amount of light detected by the light receiver is larger than the reference light amount, and controls the sensing light source to output light with a predetermined second light intensity when the reference time has elapsed after the power switch is turned on and the amount of light detected by the light receiver is less than or equal to the reference light amount (e.g., [0035]-[0036]).



16. A control method of a rhinitis therapeutic device including a main body, a pair of insertion rods coupled to the main body, at least one sensing light source and at least one light receiver formed on inner surfaces of the pair of insertion rods to face each other, and at least one therapeutic light source formed on the pair of insertion rods, the control method comprising: determining whether power is supplied to the main body; determining whether a predetermined reference time has elapsed after the start of power supply to the main body; allowing the sensing light source to emit light when power is supplied to the main body; and allowing the therapeutic light source to emit light when the amount of light when the predetermined reference time has elapsed and an amount of light detected by the at least one light receiver is less than or equal to a predetermined reference light amount {e.g., [0010], [0027]-[0035] & (Figs 2-3 & 5)}.

17. A rhinitis therapeutic device comprising: a main body; a pair of insertion rods coupled to the body and configured to be inserted into the nose for therapy; at least one light source formed at ends of the pair of insertion rods; at least one light receiver formed at ends of the pair of insertion rods; and


18. A rhinitis therapeutic device comprising: a main body; a pair of insertion rods coupled to the body and configured to be inserted into the nose for therapy; at least one sensing light source formed on an inner surface of a first one of the pair of insertion rods; at least one light receiver formed on the inner surface of a second one of the pair of insertion rods to receive light from the sensing light source; at least one therapeutic light source formed in the pair of insertion rods; a power switch formed on the main body; a light source operation switch formed on the main body; and a controller accommodated in the main body to be coupled to the at least one sensing light source, the at least one light receiver, the at least therapeutic light source, the power switch, and the power source operation switch, wherein the controller controls light outputs of the at least one light source and the at least one therapeutic light source based on at least two values of an output of the power switch, an output of the light receiver, and an output of the light source operation switch {e.g., [0010], [0027]-[0035] & (Figs 2-3 & 5)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792